DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11 April 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 6, 8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2019/0017764 by Michlin (Michlin).
Regarding claim 6, Michlin discloses a gun barrel assembly (See Figures, clearly illustrated), comprising: a gun barrel configured for firing a cartridge within a range from .17 - .50 caliber (See at least Paragraph 0026); a chamber (2) disposed at the proximal end of said gun barrel, said chamber including a proximal angled wall, a body, and a neck (See Figures, clearly illustrated); and a dynamic insert (6) mounted in the chamber and including a wall portion, an angled waist, and an end web, said wall portion defining a plurality of slits that extend through a thickness of said wall portion, said plurality of slits extending axially from an end web disposed at an axial end of the dynamic insert, the dynamic insert being configured to surround an entirety of a cartridge casing, wherein the dynamic insert is slidingly mounted in the chamber and is configured to radially contract and secure the cartridge casing when in a battery configuration and to radially expand and release the cartridge casing when in an out-of-battery configuration (See Figures, clearly illustrated and at least Paragraph 0033); and wherein the angled waist interfaces with the proximal angled wall to move the dynamic insert between the battery configuration and the out-of-battery configuration (See at least Paragraphs 0024-0033).
Regarding claim 8, Michlin further discloses wherein the dynamic insert extends substantially the same axial length as the chamber (See Figures, clearly illustrated).
Regarding claim 11, Michlin further discloses wherein the chamber defines a distal angled wall connecting the chamber to the barrel; and wherein the dynamic insert has an angled fore end for interfacing with the distal angled wall to move the dynamic insert between the battery configuration and the out-of-battery configuration (See Figures, clearly illustrated).
Regarding claim 12, Michlin further discloses wherein the end web is a proximal end web formed at a proximal end of the dynamic insert; and the dynamic insert includes a distal end web formed at a distal end of the dynamic insert (See at least Paragraphs 0026 and 0033).
Regarding claim 13, Michlin further discloses wherein the chamber and dynamic insert are configured to adjustably accommodate and fire cartridges of different sizes (Understood that the disclosed components are able to adjustably accommodate size variations in cartridges).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michlin.
Regarding claim 7, Michlin discloses the claimed invention except for dividing the dynamic insert into six segments with slits.  It would have been an obvious matter of design choice to have the slits divide the dynamic insert into six segments, since applicant has not disclosed that the number of segments solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any number of slits and segments as evidenced in the applicant’s specification that states “In certain embodiments, the insert 110, 210 may be provided with fewer or greater than the disclosed six segments and slits, such as one slit and one segment, two, three, four, five, seven, eight, nine, ten, eleven, or twelve.”
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, taken alone or in combination, fails to disclose the collective limitations of claims 6 & 9, including a chamber with a proximal body portion extending from the proximal angled wall with a first diameter and a distal neck portion extending from the proximal angled wall toward the barrel with a second diameter that is less than the first diameter, or the collective limitations of claim 14, specifically that the adaptable insert is slidingly mounted in the chamber and defines a radial gap between the wall portion and the inner wall of the chamber, and wherein the radial gap varies when the adaptable insert holds different size cartridges of the same caliber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641